[Cite as Foxfire Village Condominium Unit Owners' Assn. v. Meyer, 2014-Ohio-3339.]
                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Foxfire Village Condominium Unit                   :
Owners' Association,
                                                   :
                Plaintiff-Appellee,
                                                   :                     No. 13AP-986
v.                                                                    (C.P.C. No. 12CV-13109)
                                                   :
Mary Meyer, f.k.a. Mary Ruckman                                    (REGULAR CALENDAR)
                                                   :
                Defendant-Appellant,
                                                   :
Unknown Spouse, if any, of Mary Meyer
[f.k.a.] Mary Ruckman et al.,                      :

                Defendants-Appellees.              :


                                          D E C I S I O N

                                     Rendered on July 31, 2014



                Griffith Law Offices, Charles R. Griffith and Matthew J.
                Roda, for appellee Foxfire Village Condominium Unit Owners'
                Association.

                Michael J. O'Reilly and Brian J. Calandra, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

O'GRADY, J.

        {¶ 1} Defendant-appellant, Mary Meyer, appeals from a judgment of the Franklin
County Court of Common Pleas in favor of plaintiff-appellee, Foxfire Village
Condominium Unit Owners' Association ("Foxfire"). For the following reasons, we affirm.
I. FACTUAL AND PROCEDURAL BACKGROUND
        {¶ 2} Foxfire filed a complaint alleging Meyer owed it over $8,000 for
condominium assessments.              Foxfire had filed a certificate of lien against her
No. 13AP-986                                                                            2


condominium unit. Foxfire asked the trial court to enter judgment in its favor for the
unpaid assessments plus interest and costs and foreclose on its lien.
       {¶ 3} In response, Meyer, acting pro se, filed an answer and "complaint." At
Foxfire's request, the court relabeled the complaint as a counterclaim and struck some
statements in it and an exhibit attached to it. In the statements that remained, Meyer
claimed she paid the assessments on time but Foxfire did not cash all her checks. She
alleged Foxfire improperly fined her on numerous occasions and could use the fines as a
basis to suspend her voting rights and disallow use of recreational facilities. Meyer
complained she never received an itemized breakdown of the amount she allegedly owed.
In addition, she asked Foxfire to see records for her account twice, and both times the
pages for her account were blank. Meyer alleged Foxfire's board wrongly deprived her
and other unit owners the use of a party house and swimming pool. In addition, she
challenged the method Foxfire used to collect for water and sewage costs.
       {¶ 4} Foxfire filed motions for summary judgment with regard to its claims and
the counterclaims, which it supported with affidavits from Jim Abbott, its chief financial
officer. According to an itemized payment history incorporated into one affidavit, from
May 2008 until July 2013 Meyer had only paid Foxfire $530 and owed $9,785 for unpaid
dues and late fees. Abbott averred all payments received had been applied, and no
payments had been held, discarded or lost. Abbott averred Meyer's voting rights had
never been suspended or revoked, and she had not been denied access to records. Foxfire
also claimed its board, which the condominium owners voted for, had authority to permit
on-site management to use the party house, temporarily close the swimming pool, and
change the manner in which owners paid for water and sewage.
       {¶ 5} Meyer requested an extension of time to respond to Foxfire's motions due to
medical problems, which the court granted. In her "counter motion" to Foxfire's motions
for summary judgment, she continued to maintain she paid all assessments and Foxfire
had engaged in wrongdoing.        Meyer supported her contentions with a number of
attachments and a document titled "AFFIDAVIT OF MARY RUCKMAN, Defendant, of
statements made in answer/complaint and contra summary judgment to plaintiff's
motion(s)." (R. 77.) The affidavit states: "I have made no false, deceitful, unfounded or
No. 13AP-986                                                                            3


slanderous declarations. My attachments are all truthful and deal totally with issues of
Foxfire Village regarding the association." (R. 77.)
       {¶ 6} In its reply brief, Foxfire argued Meyer failed to submit proper summary
judgment evidence. Foxfire complained Meyer's affidavit stated no facts, the affidavit did
not specifically incorporate her attachments, and the attachments were otherwise
inadmissible. In addition, Foxfire argued Meyer's claims were barred by the doctrine of
res judicata.
       {¶ 7} Meyer then filed a "Motion to Request Further Discovery and to Postpone
10-28-13 hearing," i.e., the trial date, which stated:
                Defendant has attempted to obtain proof of mailing/receiving
                checks during the alleged complaint that payments were not
                made. Defendant is using the court's subpoena process as the
                last [alternative] for proof of payment. (Defendant has
                verbally requested this.) Additionally, the plaintiff has not
                answered the requests for meetings.

(R. 81.)
       {¶ 8} The trial court denied Meyer's motion and granted Foxfire's motions for
summary judgment. The court's decision states, in relevant part:
                In its motion for summary judgment as to its Complaint,
                Plaintiff asserts that it is entitled to judgment as a matter of
                law as to its claims in foreclosure against Defendant as the
                evidence clearly shows that she has defaulted in her obligation
                to pay condominium assessments and dues for a significant
                portion of time. Additionally, Plaintiff asserts that the
                allegations and evidence submitted by Defendant, including
                the Affidavit of Defendant * * * and the many attachments to
                her memorandum, fail to raise any genuine issues of material
                fact. Therefore, Plaintiff contends that Defendant has not
                pointed to any evidence showing a genuine issue of material
                fact.

                Upon consideration, the Court agrees and finds that no
                genuine issues of material fact exist and Plaintiff is entitled to
                judgment as a matter of law. Accordingly, Plaintiff's Motion
                for Summary Judgment related to its Complaint is
                SUSTAINED.

                As to Plaintiff's Motion for Summary Judgment as to the
                Counterclaim of Defendant, Plaintiff has asserted that the
                claims of Defendant are without merit and to support that
No. 13AP-986                                                                                           4


                claim attached two affidavits of Jim Abbott, Chief Financial
                Officer of Foxfire * * *. The first was offered to address the
                status of Defendant's[ ] account with Plaintiff and the second
                was offered to respond to the specific allegations raised in
                Defendant's Counterclaim. In response to the evidence offered
                by Plaintiff, Defendant filed a memorandum contra and
                attached an affidavit and several documents. Plaintiff replied
                to Defendant's evidence by asserting several flaws in the form
                and content of evidentiary materials provided by Defendant.
                Furthermore, Plaintiff argued that the doctrine of res judicata
                barred much, if not all, of Defendant's claims, and supported
                said arguments with certified copies of pleadings and
                judgments from Case Nos. 02CVH01-1005 and o6CVH-06-
                8351 * * *.

                Upon consideration of the arguments and evidence provided
                by both parties, the Court agrees and finds that no genuine
                issues of material fact remain and Plaintiff is entitled to
                judgment as a matter of law. Accordingly, Plaintiff's Motion
                for Summary Judgment related to the Counterclaim of
                Defendant is SUSTAINED.

(Emphasis sic.) (R. 87.) Then, on November 22, 2013, the trial court issued a judgment
decree and order of foreclosure.
II. ASSIGNMENTS OF ERROR
        {¶ 9} Meyer appeals1 and assigns three errors for our review:
                1. The Trial Court Erred by granting Appellee's Motion for
                Summary Judgment as to its claims against Appellant.

                2. The Trial Court Erred by denying Appellant's Motion to
                Request Further Discovery.

                3. The Trial Court Erred by granting Ap[p]ellee's Motion for
                Summary Judgment as to Appellant's claims against Appellee.

For ease of discussion, we will discuss the assigned errors out of order.
III. DISCUSSION
        A. Civ.R. 56(F) Motion




1 Meyer filed a notice of appeal from the October 24, 2013 entry on the summary judgment motions. Foxfire
filed a motion to dismiss the appeal, arguing this entry was not a final appealable order. We denied the
motion because the trial court rendered a final judgment on November 22, 2013.
No. 13AP-986                                                                          5


      {¶ 10} In her second assignment of error, Meyer contends the trial court erred
when it denied her motion to request further discovery, which Meyer characterizes as a
Civ.R. 56(F) motion.
      {¶ 11} Loc.R. 21.01 of the Franklin County Court of Common Pleas, General
Division, provides:
             All motions shall be accompanied by a brief stating the
             grounds and citing the authorities relied upon. The opposing
             counsel or a party shall serve any answer brief on or before the
             14th day after the date of service as set forth on the certificate
             of service attached to the served copy of the motion. The
             moving party shall serve any reply brief on or before the 7th
             day after the date of service as set forth on the certificate of
             service attached to the served copy of the answer brief. On the
             28th day after the motion is filed, the motion shall be deemed
             submitted to the Trial Judge. Oral hearings on motions are
             not permitted except upon leave of the Trial Judge upon
             written request by a party.

      {¶ 12} However, Civ.R. 56(F) states:

             Should it appear from the affidavits of a party opposing the
             motion for summary judgment that the party cannot for
             sufficient reasons stated present by affidavit facts essential to
             justify the party's opposition, the court may refuse the
             application for judgment or may order a continuance to
             permit affidavits to be obtained or discovery to be had or may
             make such other order as is just.

      {¶ 13} As this court recently explained in Fields v. Buehrer, 10th Dist. No. 13AP-
724, 2014-Ohio-1382, ¶ 12-13:
             "The party seeking the Civ.R. 56(F) continuance bears the
             burden of establishing why the party cannot present sufficient
             facts to justify its opposition to a motion for summary
             judgment without a continuance." Ford Motor Credit Co. v.
             Ryan, 189 Ohio App.3d 560, 2010-Ohio-4601, ¶ 100 (10th
             Dist.), citing Perpetual Fed. Savs. Bank v. TDS2 Prop. Mgt.,
             LLC, 10th Dist. No. 09AP-285, 2009-Ohio-6774, ¶ 13, and
             Waverly City School Dist. Bd. of Edn. v. Triad Architects,
             Inc., 10th Dist. No. 08AP-329, 2008-Ohio-6917, ¶ 17. "The
             moving party cannot meet this burden with mere allegations;
             rather, the moving party must aver in an affidavit a
             particularized factual basis that explains why further
             discovery is necessary." Id., citing Morantz v. Ortiz, 10th Dist.
No. 13AP-986                                                                              6


              No. 07AP-597, 2008-Ohio-1046, ¶ 22, and Hahn v.
              Groveport, 10th Dist. No. 07AP-27, 2007-Ohio-5559, ¶
              30. "Simply requesting a continuance in order to conduct
              discovery is not a sufficient explanation for why a party
              cannot present affidavits in opposition to the motion for
              summary judgment." Brown v. Ohio Dept. of Rehab. & Corr.,
              10th Dist. No. 12AP-891, 2013-Ohio-4207, ¶ 16, citing ABN
              AMRO Mtge. Group, Inc. v. Roush, 10th Dist. No. 04AP-
              457, 2005-Ohio-1763, ¶ 22.

              An appellate court reviews a trial court's denial of a Civ.R.
              56(F) motion for an abuse of discretion. Id. at ¶ 14, citing
              Roush at ¶ 23. The phrase "abuse of discretion" implies the
              court had an unreasonable, arbitrary or unconscionable
              attitude. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219
              (1983).

       {¶ 14} In her motion, Meyer indicated she unsuccessfully tried to get proof she
sent Foxfire checks and wanted to use subpoenas in a final effort to obtain this proof. On
appeal, Meyer claims she previously told the trial court Foxfire resisted providing
discovery. She did not get an accounting of the amounts she purportedly owed until
Foxfire filed for summary judgment. Meyers claims that until she got this accounting, she
could not properly defend herself. She likens this case to Tucker v. Webb Corp., 4 Ohio
St.3d 121 (1983), in which the Supreme Court of Ohio found a trial court erroneously
granted summary judgment because the opposing party was allotted insufficient time to
discover essential facts in a products liability action.
       {¶ 15} Foxfire filed its motions for summary judgment on July 24 and 25, 2013.
After receiving an extension of time to reply, Meyer filed her memorandum contra on
September 19, 2013. She did not file her "Civ.R. 56(F)" motion until October 18, 2013,
after Foxfire filed a reply brief. By that time, the discovery cut-off date had passed, and
the matter had effectively been submitted to the court for a non-oral hearing. See Loc.R.
21.01 of the Franklin County Court of Common Pleas, General Division. Meyer did not
ask the court to delay ruling on the motions for summary judgment. Instead, she asked
the court to continue the trial date. Even if we construed Meyer's request as a Civ.R. 56(F)
motion, she did not support it with an affidavit. Also, absent from the record are any
discovery requests or a motion to compel. Thus, the trial court's denial of Meyer's motion
was not an abuse of discretion, and we overrule the second assignment of error.
No. 13AP-986                                                                                 7


       B. Summary Judgment
       {¶ 16} Appellate review of summary judgment is de novo, which necessitates an
independent review of the record without deference to the trial court's decision. New
Destiny Treatment Ctr., Inc. v. Wheeler, 129 Ohio St.3d 39, 2011-Ohio-2266, ¶ 24; Miller
v. J.B. Hunt Transport, Inc., 10th Dist. No. 13AP-162, 2013-Ohio-3892, ¶ 20. Under
Civ.R. 56(C), summary judgment "shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that there
is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law."        Summary judgment "is appropriate only under the
following circumstances: (1) no genuine issue of material fact remains to be litigated, (2)
the moving party is entitled to judgment as a matter of law, and (3) viewing the evidence
most strongly in favor of the nonmoving party, reasonable minds can come to but one
conclusion, that conclusion being adverse to the nonmoving party." Brown v. Ohio Dept.
of Rehab & Corr., 10th Dist. No. 12AP-891, 2013-Ohio-4207, ¶ 20, citing Stevens v. Ohio
Dept. of Mental Health, 10th Dist. No. 12AP-1015, 2013-Ohio-3014, ¶ 11, citing Harless v.
Willis Day Warehousing Co., 54 Ohio St.2d 64, 66 (1978).
       {¶ 17} Under Civ.R. 56(C), "the moving party bears the initial burden of informing
the trial court of the basis for the motion and identifying those portions of the record that
demonstrate the absence of a genuine issue of material fact." Anderson v. Preferred Title
& Guaranty Agency, Inc., 10th Dist. No. 13AP-385, 2014-Ohio-518, ¶ 14, citing Dresher v.
Burt, 75 Ohio St.3d 280, 293 (1996). "The moving party, however, cannot discharge its
initial burden under this rule with a conclusory assertion that the nonmoving party has no
evidence to prove its case; the moving party must specifically point to evidence of a type
listed in Civ.R. 56(C), affirmatively demonstrating that the nonmoving party has no
evidence to support the nonmoving party's claims." Id., citing Dresher at 293, and Vahila
v. Hall, 77 Ohio St.3d 421 (1997). "Once the moving party discharges its initial burden,
summary judgment is appropriate if the nonmoving party does not respond, by affidavit
or as otherwise provided in Civ.R. 56, with specific facts showing that a genuine issue
exists for trial." Id., citing Dresher at 293; Vahila at 430.
No. 13AP-986                                                                                8


       {¶ 18} Additionally, the decision to admit or exclude evidence lies within the sound
discretion of the trial court, and an appellate court will not disturb such a decision absent
an abuse of discretion. Foster v. Sullivan, 10th Dist. No. 13AP-876, 2014-Ohio-2909,
¶ 16, citing Burton v. Triplett, 10th Dist. No. 01AP-357 (Feb. 14, 2002), citing O'Brien v.
Angley, 63 Ohio St.2d 159, 163 (1980).
              1. Appellee's Claims
       {¶ 19} In her first assignment of error, Meyer contends the trial court erred when it
granted Foxfire summary judgment as to Foxfire's claims against her. Meyer argues the
trial court overlooked evidence in support of her claim that Foxfire created the debt at
issue by not cashing her checks.         Specifically, Meyer points to statements in her
memorandum contra to the effect that she mailed Foxfire a check each month, but for
unknown reasons the checks were not cashed. Meyer claims she properly incorporated
these facts by reference into her affidavit, so these statements qualify as appropriate
summary judgment evidence. According to Meyer, these statements create a genuine
issue of material fact regarding her defense that Foxfire failed to abide by the standards of
good faith and fair dealing implied in all business relationships.
       {¶ 20} As Meyer acknowledges, it is implicit from the trial court's ruling on the
summary judgment motions the court agreed with Foxfire's objections regarding her
affidavit and excluded it from evidence. Meyer takes issue with the court's failure to
provide a more detailed analysis of its decision to exclude this evidence. She claims this
lack of detail shows the court did not review her evidence but, instead, took Foxfire's
criticisms of it at face value. However, the lack of detail in the trial court's decision does
not prove this. See Civ.R. 52 (stating the findings of fact and conclusions of law required
by that rule are unnecessary in a ruling on a Civ.R. 56 motion).
       {¶ 21} Civ.R. 56(E) provides: "Supporting and opposing affidavits shall be made
on personal knowledge, shall set forth such facts as would be admissible in evidence, and
shall show affirmatively that the affiant is competent to testify to the matters stated in the
affidavit. Sworn or certified copies of all papers or parts of papers referred to in an
affidavit shall be attached to or served with the affidavit." See State ex rel. Corrigan v.
Seminatore, 66 Ohio St.2d 459, 466-67 (1981) ("Corrigan II").
No. 13AP-986                                                                                9


         {¶ 22} Meyer appears to implicitly acknowledge her affidavit itself did not set forth
facts.   However, she argues under Corrigan II, she properly incorporated into her
affidavit factual statements in her memorandum contra to the motions for summary
judgment. In State ex rel. Corrigan v. Seminatore, 8th Dist. No. 40343 (Mar. 6, 1980)
("Corrigan I"), the defendants submitted an affidavit in support of their motion for
summary judgment. The affiant "declared he had personal knowledge of the matters" set
forth in the affidavit. Id. He also averred "[a]ll the facts, as set forth in the Preliminary
Statement of Facts, are herewith referred to and incorporated herein as though fully re-
written and are true to the best of my knowledge and belief." Id. The preliminary
statement of facts was in the fact summary of the brief in support of the summary
judgment motion. Id. The Eighth District found the affidavit did not comply with Civ.R.
56(E), in part, because the preliminary statement of facts was not based on the affiant's
personal knowledge. Id.
         {¶ 23} In Corrigan II, the Supreme Court of Ohio reversed, finding in part:
                The statement in the affidavit that the facts set forth in the
                preliminary statement are incorporated and "are true to the
                best of my knowledge and belief" is sufficient to constitute an
                affidavit. The form leaves much to be desired, especially when
                read in light of the preliminary statement of facts because in
                some instances it is not clear what matters are argument and
                what matters are factual statements. It is within the sound
                discretion of the trial court to require such an affidavit to be
                made more precise and to include, rather than incorporate
                by reference, the facts which are being verified. In this case,
                however, the trial court exercised its discretion to accept the
                affidavit in the form submitted. We find no abuse of
                discretion, and the Court of Appeals erred in finding the
                affidavit to be insufficient as a matter of law.

(Emphasis added.) Id. at 467-68.
         {¶ 24} Here, it appears Meyer tried to incorporate into her affidavit every
statement made in her answer, "complaint," and memorandum contra to summary
judgment. The trial court's decision to exclude such evidence was not unreasonable,
arbitrary or unconscionable. Meyer's pleadings and memorandum contra collectively
encompass 34 pages. In these documents, Meyer made no effort to separate fact from
argument. Additionally, her affidavit ignores the fact that the court previously relabeled
No. 13AP-986                                                                             10


her complaint as a counterclaim and struck statements from it. The trial court was within
its discretion to reject Meyer's affidavit in this form and exclude from evidence the
statements in her pleadings and memorandum contra.
       {¶ 25} Meyer also contends the trial court erred by excluding from evidence the 45
pages of attachments she incorporated by reference into her affidavit. Meyer concedes
some of the attachments might not have been admissible but suggests the court
improperly excluded all of her attachments for this reason instead of considering the
admissibility of each individual attachment.         This complaint about the court's
methodology is unsupported by the record. Moreover, even if we determined all the
attachments were properly before the trial court, Meyer failed to direct this court to
anything in the attachments that creates a genuine issue of material fact for trial.
Therefore, any error in their exclusion was harmless. See Civ.R. 61.
       {¶ 26} Given Meyer's failure to provide the trial court with admissible summary
judgment evidence that demonstrated a genuine issue of material fact existed, we find no
error in the court's decision to grant Foxfire summary judgment on its claims. We note
Meyer's suggestion that Foxfire presented no evidence it accepted all her payments is
unavailing as Abbott averred all the funds received for Meyer's unit were applied to
outstanding association dues and assessments.
       {¶ 27} Accordingly, we overrule the first assignment of error.
                2. Appellant's Counterclaims
       {¶ 28} In her third assignment of error, Meyer contends the trial court erred when
it granted Foxfire summary judgment on her counterclaims for breach of contract and a
violation of R.C. 5311.091(A). Meyer makes no argument regarding her claims about
fines, the swimming pool and party house, and the collection of water and sewage fees.
       {¶ 29} Meyer contends she had a breach of contract counterclaim based on
Foxfire's refusal to accept her properly tendered payments, and the statements in her
memorandum contra, which were incorporated into her affidavit, created a genuine issue
of material fact as to this counterclaim. Foxfire argues Meyer never made a breach of
contract counterclaim. Even if she did, we already determined the trial court properly
excluded from evidence statements in the memorandum contra. Therefore, her argument
is meritless.
No. 13AP-986                                                                            11


      {¶ 30} Next, Meyer contends she had a counterclaim for a violation of R.C.
5311.091(A), which states:
             Except as otherwise prohibited by this section, any member of
             a unit owners association may examine and copy the books,
             records, and minutes described in division (A) of section
             5311.09 of the Revised Code pursuant to reasonable standards
             set forth in the declaration, bylaws, or rules the board
             promulgates, which may include, but are not limited to,
             standards governing the type of documents that are subject to
             examination and copying, the times and locations at which
             those documents may be examined or copied, and the
             specification of a reasonable fee for copying the documents.

      {¶ 31} In her counterclaim, Meyer alleged she "approached [Foxfire] with a
request to see her account.     Both times the page(s) for [her] account were blank."
(Emphasis sic.) (R. 54.) It is unclear when Meyer purportedly viewed these blank pages.
On appeal, she complains in his affidavits, Abbott only averred Meyer's access to records
had not been denied and did not address the contention her records were blank. She
contends that if her records were incomplete when she inspected them, Foxfire would still
be in violation of R.C. 5311.091(A). As Foxfire pointed out in its brief, R.C. 5311.091(A)
discusses the right to examine and copy records, not the content of records or when they
must be updated. In her reply brief, Meyer claims Foxfire violated R.C. 5311.09(A)(1)(b),
which required it to keep "[r]ecords showing the allocation, distribution, and collection
of the common profits, losses, and expenses among and from the unit owners."
However, we will not address an argument raised for the first time in a reply brief. See
Huffer v. Brown, 10th Dist. No. 12AP-1086, 2013-Ohio-4384, ¶ 10.
      {¶ 32} For the foregoing reasons, we overrule the third assignment of error.
IV. CONCLUSION
      {¶ 33} Having overruled each of the assigned errors, we affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.

                             TYACK and DORRIAN, JJ., concur.